Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 06/08/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Planelles et al. (WO 2015/086467A1, presented in IDS).
Planelles et al. discloses dimethyl fumarate compositions (see claims 1-15). The enteric-coated tablets disclosed in example 2, table 2, are identical to the tablets of example 2, table 2, of the present application, and comprise dimethyl fumarate, lactose, microcrystalline cellulose, croscarmellose sodium, colloidal anhydrous silica and magnesium stearate, with a tablet coating of talc and methacrylic acid: ethyl acrylate copolymer. The tablets are intended for oral administration, for the treatment of inflammatory or autoimmune disorders (see claims 16-18; page 5, lines 20-27). Given that the composition of the tablets is identical to the tablets of the claimed invention, the pharmacokinetic properties would also expected to be identical. Planelles teaches  Pharmaceutical compositions are described comprising (a) dimethyl fumarate, (b) a diluent selected from monosaccharides, disaccharides, starch and starch derivatives, calcium and magnesium inorganic salts, sugar alcohols, and mixtures thereof, (c) microcrystalline cellulose and (d) croscarmellose sodium, wherein the dimethyl fumarate is not covered with a gastro-resistant coating. These compositions are intended for the treatment of some inflammatory autoimmune diseases or disorders, see abstract. Planelles teaches treatment of psoriasis with dimethyl fumarate, see page 5, lines 25-27. 
While the reference does not teach the claimed administration to the subject during or within 1 hour after a meal, administration of the drug orally for the treatment of autoimmune disease   is taught by the reference and it would have been obvious to one of ordinary skill to have manipulated the administration schedule to obtain optimum therapeutic effect.

Applicant argues that Planelles Jimenez does not suggest the claimed treatments of claims 1-15 and 20-21, such as wherein “the composition is administered to the subject during or within 1 hour after a meal,” or such as certain plasma profiles recited in several claims. Planelles Jimenez at page 19, lines 8-16, discloses a method of treating a subject afflicted with a disease or disorder, which comprises administering to the subject a therapeutically effective amount of a composition. This paragraph does not specify any relationship at all between the time of administration and meal time of the subject. As a result, this disclosure alone does not suggest the administration to a certain period during or after a meal.
Applicant’s arguments are fully considered but is not persuasive because the reference does teach administration of the claimed composition for the treatment of psoriasis or autoimmune disorder, therefore the art does not dissuade one to consume the drug after meal or in fed state. There is nothing in the art which dissuades a person in consuming the drug with meal or during the meal. 
Applicant argues that the prior art by Litjens et al., discloses “Pharmacokinetics of oral fumarates in healthy subjects,” British Journal of Clinical Pharmacology, vol 58, pp. 429-432 (2004), discloses a study reporting key findings in optimizing the administration times for the oral administration of FAE tablets. As explained in the method section at page 429 of Litjens, the study looks at the clinical differences that arise when FAE therapy is provided orally in the fasted and fed state. The different outcomes are presented in Figures 1A and 1 B, and in Table 1. One of the most striking results is that half of the subjects taking the drug with food were found to have very low concentrations of monomethylfumarate (see page 432, lines 4 to 7), indicating a high level of variability associated with administration in the fed state. In contrast, the serum monomethylfumarate concentrations verses time profiles were similar in all subject who took the drug overnight (sentence spanning pages 430 and 431). Thus, the same level of variability was not observed for administration in the fasted state. Furthermore, the data is set out in Table 9, at page 32 of the application as filed. In particular, the AUC0-t (area under the curve from time zero to the time when plasma levels of MMF are no longer measurable) of the plasma concentration of MMF is clearly smaller when Fumaderm® is administered in the fed state verses the fasted state. This can be seen in the mean values presented in the table, which demonstrate a mean AUC0-t. of 1,392 vs. 1,608 ng.h/mL, for fed and fasted respectively. In addition, the lower plasma levels observed for administration in the fed state are subject to a greater variability. This can be seen in the standard deviation values provided in Table 9 and, in particular, the coefficient of variation, which shows 61.7% in the fed state and only 44.4% in the fasted state. In the case of the present invention, it was therefore a surprising finding that, contrary to the understanding in the art set out above, oral FAE therapy can indeed be provided in the fed state provided that it is formulated as specified in the claims of the present application. This clinical finding is evidenced in the data in Table 9, at page 32 of the application as filed. Additionally, Planelles Jimenez also does not discuss plasma concentration profiles of monomethyl fumarate. The reference particularly does not suggest the plasma concentration profiles of monomethyl fumarate, such as AUC and Cmax, recited in pending claims 14-17, and consequently does not suggest how to achieve those profiles. 
Applicant’s arguments are fully considered but is not persuasive because the comparison is not with the closest prior art which teaches the claimed composition and further teaches treatment of psoriasis. While the reference is silent with respect to the administration timing, the reference does teach oral administration of the claimed fumarate. Absent comparison with the Planelles et al.’s composition for treating psoriasis, an autoimmune disease/disorder, it cannot be deduced that the claimed method is to an unexpected level. The tests used in a comparison must be made under identical conditions except for the novel features of the invention. See MPEP 716.02(e).  And no such comparison with the applied reference has been made to demonstrate improved or unexpected results. In response to applicant’s alleging that no plasma profile has been demonstrated, it is the position of the Examiner that since the art makes obvious the claimed method of treatment of an inflammatory autoimmune disorder by administering particles of dimethyl fumarate composition, the property or the plasma profile or the pharmacokinetics will necessarily be present. Even assuming en arguendo that unexpected plasma profile is achieved, the claims do not commensurate with the scope of the demonstrated effect. The instant claims do not recite the plasma profile and also the amount of various components, see table 1 and 2 with enteric-coated tablets. The claims also do not define “t” in the plasma profile AUC(0-t). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612